                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DMSION
                                    No. S:15-CV-350-D


RECKITT BENCKISER                             )
PHARMACEUTICALS, INC.,                        )
and MONOSOL RX, LLC,                          )
                                              )
                               Plaintiffs,    )
                                              )
                v.                            )                      ORDER
                                              )
BIODELIVERY SCIENCES                          )
INTERNATIONAL, INC., and                      )
QUINTILES COMMERCIAL US, INC.,                )
                                              )
                               Defendants.    )


       On January 4, 2021, the parties filed a joint status report [D.E. 60] and stated that the

USPTO's decision is now final and that the stay in this long pending case may now be lifted. See

id. The stay is LIFTED.

       Not later than April 23, 2021, the parties shall file a joint statement advising the court

potential trial dates for July and August 2021. This matter will be set for trial by separate order.

       The court refers this case to ,United States Magistrate Judge Gates for a court-hosted

settlement conference. Judge Gates will notify the parties how he wishes to proceed concerning the

settlement conference, and the date on which it will be held.

               SO ORDERED. This         1.5' day of April 2021.



                                                        J S C. DEVER III
                                                        United States District Judge




            Case 5:15-cv-00350-D Document 62 Filed 04/15/21 Page 1 of 1
